           Case 2:19-cr-00289-JAD-NJK Document 51 Filed 07/22/20 Page 1 of 1




 1
 2                              UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00289-JAD-NJK
 6                           Plaintiff,                           Order Setting Hearing
 7   v.
 8   NICHOLAS EDDARDS,
 9                          Defendant.
10         On July 14, 2020, the Court set an evidentiary hearing on Defendant’s motion to suppress
11 evidence, Docket No. 39, for August 3, 2020, at 10:00 a.m., in courtroom 3C. Docket No. 48. The
12 Court also ordered defendant counsel to file, no later than July 20, 2020, notice on the record as to
13 whether Defendant waives his right to personal appearance and consents to appear via video link.
14 Id. at 1.
15         On July 20, 2020, counsel filed a statement on the record attesting that he has attempted to
16 contact Defendant regarding waiver of his right to appear in person at the evidentiary hearing.
17 Docket No. 49. Counsel represents that he has been unable to speak with his client due to a
18 quarantine at the facility in which he is housed. Id.
19         The Court therefore ORDERS that, no later than July 30, 2020, counsel shall file notice
20 on the record as to whether Defendant waives his right to personal appearance at the August 3,
21 2020, evidentiary hearing, and consents to appear via video link.
22         IT IS SO ORDERED.
23         DATED: July 22, 2020.
24
25
26                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
27
28

                                                     1
